Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of this 9th day of March 2006 by and among United Energy Corp.,
a corporation organized under the laws of Nevada (the “Company”), and Sherleigh
Associates Inc., Profit Sharing Plan (“Purchaser”) pursuant to the Second
Amendment, dated the date hereof (the “Amendment”), to that certain Securities
Purchase Agreement, dated March 18, 2005, by and among the Company and the
Purchasers identified therein.

          The parties hereby agree as follows:

          1. Definitions.

               Capitalized terms used herein but not otherwise defined shall
have the meaning ascribed thereto in the Amendment and/or the Series C Warrants
or other agreements issued pursuant to the Amendment. As used in this Agreement,
the following terms shall have the following meanings:

               “Additional Registrable Securities” shall mean any shares of
Common Stock which are included within the definition of Registrable Securities
but not included in any Registration Statement filed pursuant to Section 2(a)(i)
below.

               “Common Stock” shall mean the Company’s Common Stock $0.01 per
share.

               “Filing Date” shall mean May 10, 2006.

               “Prospectus” shall mean the prospectus included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities or Additional Registrable Securities covered by such Registration
Statement and by all other amendments and supplements to the prospectus,
including post-effective amendments and all material incorporated by reference
in such prospectus.

               “Register,” “registered” and “registration” refer to a
registration made by preparing and filing a registration statement or similar
document in compliance with the 1933 Act (as defined below), and the declaration
or ordering of effectiveness of such registration statement or document.

               “Registrable Securities” shall mean (i) the Series C Warrant
Shares and any shares of Common Stock issued or issuable upon the exercise of
the Series C Warrants (the “Warrants”), or (b) upon any distribution with
respect to, any exchange for or any replacement of such Warrants, or (c) upon
any conversion, exercise or exchange of any securities issued in connection with
any such distribution, exchange or replacement; (ii) securities issued or
issuable upon any stock split, stock dividend, recapitalization or similar event
with respect to such shares of Common Stock; and (iii) any other security issued
as a dividend or other distribution with respect to, in exchange for, or in
replacement of, the securities referred to in the preceding clauses.

--------------------------------------------------------------------------------



               “Registration Statement” shall mean any registration statement of
the Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities or Additional Registrable Securities pursuant to the
provisions of this Agreement, amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such Registration Statement.

               “SEC” means the U.S. Securities and Exchange Commission.

               “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

               “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

          2. Registration.

                    (a) Registration Statements.

                         (i) Registrable Securities. On or prior to the Filing
Date, the Company shall prepare and file with the SEC one Registration Statement
on Form S-3 (or, if Form S-3 is not then available to the Company, on such form
of registration statement as is then available to effect a registration for
resale of the Registrable Securities), covering the resale of the Registrable
Securities in an amount equal to 100% of the number of shares of Common Stock
necessary to permit the exercise in full of the Warrants (in each case without
regard to any restrictions on beneficial ownership). Such Registration Statement
also shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends,
issuance of securities or other event which triggers the anti-dilution
provisions of the Warrants (a “Dilutive Issuance”), or similar transactions with
respect to the Registrable Securities. The Registration Statement (and each
amendment or supplement thereto) shall be provided in accordance with Section
3(c) to the Purchaser and its counsel prior to its filing or other submission.

                         (ii) Additional Registrable Securities. At any time and
from time to time upon the written demand of a majority of the holders of the
Warrants, following the existence of any Additional Registerable Securities, and
in any event within thirty (30) days following such demand, the Company shall
prepare and file with the SEC one Registration Statement on Form S-3 (or, if
Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Additional Registrable Securities) covering the resale of the Additional
Registrable Securities in an amount equal to the number of Additional
Registrable Securities. Such Registration Statement also shall cover, to the
extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends, Dilutive Issuance, or
similar transactions with respect to the Additional Registrable Securities. The
Registration Statement (and each amendment or supplement thereto) shall be
provided in accordance with Section 3(c) to the Purchaser and its counsel prior
to its filing or other submission.

2

--------------------------------------------------------------------------------



                    (b) Expenses. The Company will pay all expenses associated
with each registration, including the Purchaser’s reasonable, documented
expenses (including reasonable attorneys fees for one law firm up to an
aggregate of $5,000), in connection with the registration but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals.

                    (c) Effectiveness.

                         (i) The Company shall use its best efforts to have each
Registration Statement declared effective as soon as possible after filing.

                    (d) Underwritten Offering. If any offering pursuant to a
Registration Statement pursuant to Section 2(a) hereof involves an underwritten
offering, the Company shall have the right to select an investment banker and
manager to administer the offering, which investment banker or manager shall be
reasonably satisfactory to the Purchaser.

          3. Company Obligations. The Company will use its best efforts to
effect the registration of the Registrable Securities and Additional Registrable
Securities in accordance with the terms hereof, and pursuant thereto the Company
will, as expeditiously as possible:

                    (a) use its best efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
(the “Registration Period”) that will terminate upon the earlier of (i) the date
on which all Registrable Securities or Additional Registrable Securities have
been sold (and no Warrants remain outstanding), and (ii) the date on which all
Registrable Securities or Additional Registrable Securities, as the case may be,
may be sold pursuant to Rule 144(k).

                    (b) prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the period
specified in Section 3(a) and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all Registrable Securities and
Additional Registrable Securities; provided that, at a time reasonably prior to
the filing of a Registration Statement or Prospectus, or any amendments or
supplements thereto, the Company will furnish to the Purchaser copies of all
documents proposed to be filed, which documents will be subject to the comments
of the Purchaser;

                    (c) permit one counsel designated by the Purchaser to review
each Registration Statement and all amendments and supplements thereto no fewer
than five (5) business days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

                    (d) furnish to the Purchaser and its legal counsel (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of any Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought

3

--------------------------------------------------------------------------------



confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as the Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Securities and Additional
Registrable Securities owned by the Purchaser;

                    (e) in the event the Company selects an underwriter for the
offering, the Company shall enter into and perform its reasonable obligations
under an underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

                    (f) if required by the underwriter, or if the Purchaser is
described in the Registration Statement as an underwriter, the Company shall
furnish, on the effective date of the Registration Statement, on the date that
Registrable Securities or Additional Registrable Securities, as applicable, are
delivered to an underwriter, if any, for sale in connection with the
Registration Statement and at periodic intervals thereafter from time to time on
request, (i) an opinion, dated as of such date, from legal counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the underwriter and the Purchaser and (ii) a letter, dated such date, from
the Company’s independent certified public accountants in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering, addressed to the underwriter and the
Purchaser;

                    (g) make effort to prevent the issuance of any stop order or
other suspension of effectiveness and, if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;

                    (h) furnish to the Purchaser at least five copies of the
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules by air mail or reputable courier within three
(3) business days of the effective date thereof;

                    (i) prior to any public offering of Registrable Securities
or Additional Registrable Securities, use its best efforts to register or
qualify or cooperate with the Purchaser and its counsel in connection with the
registration or qualification of such Registrable Securities or Additional
Registrable Securities, as applicable, for offer and sale under the securities
or blue sky laws of such jurisdictions requested by the Purchaser (provided,
however, the Company shall not be obligated to qualify as a foreign corporation
to do business under the laws of any jurisdiction in which it is not then
qualified or to file any general consent to service of process) and do any and
all other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities or Additional
Registrable Securities covered by the Registration Statement;

                    (j) cause all Registrable Securities or Additional
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed;

4

--------------------------------------------------------------------------------



                    (k) immediately notify the Purchaser, at any time when a
Prospectus relating to the Registrable Securities or Additional Registrable
Securities is required to be delivered under the 1933 Act, upon discovery that,
or upon the happening of any event as a result of which, the Prospectus included
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and at the request of any such holder,
promptly prepare and furnish to such holder a reasonable number of copies of a
supplement to or an amendment of such Prospectus as may be necessary so that, as
thereafter delivered to the Purchaser of such Registrable Securities or
Additional Registrable Securities, as applicable, such Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; and

                    (l) otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities and Additional Registrable
Securities, if applicable, hereunder.

          4. Due Diligence Review; Information. The Company shall make
available, during normal business hours, for inspection and review by the
Purchaser who may be deemed an underwriter, advisors to and representatives of
the Purchaser (who may or may not be affiliated with the Purchaser and who are
reasonably acceptable to the Company), and any underwriter participating in any
disposition of Common Stock on behalf of the Purchaser pursuant to the
Registration Statement or amendments or supplements thereto or any blue sky,
NASD or other filing, all financial and other records, all SEC Documents and
other filings with the SEC, and all other corporate documents and properties of
the Company as may be reasonably necessary for the purpose of establishing a due
diligence defense under applicable securities laws and such other reasonable
purposes, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Purchaser or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Purchaser and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.

               The Company shall not disclose material nonpublic information to
the Purchaser, or to advisors to or representatives of the Purchasers, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Purchaser, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review. The Company may, as a condition
to disclosing any material nonpublic information hereunder, require the
Purchaser’s advisors and representatives to enter into a confidentiality
agreement (including an agreement with such advisors and representatives
prohibiting them from trading in Common Stock during such period of time as they
are in possession of material nonpublic information) in form

5

--------------------------------------------------------------------------------



reasonably satisfactory to the Company and the Purchaser. Nothing herein shall
require the Company to disclose material nonpublic information to the Purchaser
or its advisors or representatives.

          5. Obligations of the Purchaser.

                    (a) The Purchaser shall furnish in writing to the Company
such information regarding itself, the Registrable Securities or Additional
Registrable Securities, as applicable, held by it and the intended method of
disposition of the Registrable Securities or Additional Registrable Securities,
as applicable, held by it, as shall be reasonably required to effect the
registration of such Registrable Securities or Additional Registrable
Securities, as applicable, and shall execute such documents in connection with
such registration as the Company may reasonably request. At least ten (10) days
prior to the first anticipated filing date of any Registration Statement, the
Company shall notify the Purchaser of the information the Company requires from
such Purchaser if the Purchaser elects to have any of the Registrable Securities
or Additional Registrable Securities included in the Registration Statement.

                    (b) The Purchaser, by its acceptance of the Registrable
Securities and Additional Registrable Securities, if any, agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless the
Purchaser has notified the Company in writing of its election to exclude all of
its Registrable Securities or Additional Registrable Securities, as applicable,
from the Registration Statement. The Purchaser agrees to comply with the
applicable prospectus delivery requirements under the 1933 Act in connection
with any resales of Registrable Securities pursuant to the Registration
Statement.

                    (c) In the event the Company determines to engage the
services of an underwriter which engagement is reasonably acceptable to the
Purchaser, Purchaser agrees to enter into and perform its obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
managing underwriter of such offering and take such other actions as are
reasonably required in order to expedite or facilitate the dispositions of the
Registrable Securities or Additional Registrable Securities, as applicable.

                    (d) Purchaser agrees that, upon receipt of any notice from
the Company of the happening of any event rendering a Registration Statement no
longer effective, the Purchaser will immediately discontinue disposition of
Registrable Securities or Additional Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities or Additional
Registrable Securities, until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus filed with the SEC and declared effective
and, if so directed by the Company, the Purchaser shall deliver to the Company
(at the expense of the Company) or destroy all copies in the Purchaser’s
possession of the prospectus covering the Registrable Securities or Additional
Registrable Securities, as applicable, current at the time of receipt of such
notice.

                    (e) No Purchaser may participate in any third party
underwritten registration hereunder unless it (i) agrees to sell the Registrable
Securities or Additional

6

--------------------------------------------------------------------------------



Registrable Securities, as applicable, on the basis provided in any underwriting
arrangements in usual and customary form entered into by the Company, (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) agrees to pay its pro rata share of
all underwriting discounts and commissions and any expenses in excess of those
payable by the Company pursuant to the terms of this Agreement.

          6. Indemnification.

                    (a) Indemnification by Company. The Company agrees to
indemnify and hold harmless, to the fullest extent permitted by law, the
Purchaser, its officers, directors, partners and employees and each person who
controls the Purchaser (within the meaning of the 1933 Act) against all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorney’s fees) and expenses imposed on such person caused by (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus or any preliminary prospectus or any amendment or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are based upon any
information furnished in writing to the Company by such Purchaser, expressly for
use therein, or (ii) any violation by the Company of any federal, state or
common law, rule or regulation applicable to the Company in connection with any
Registration Statement, Prospectus or any preliminary prospectus, or any
amendment or supplement thereto, and shall reimburse in accordance with
subparagraph (c) below, each of the foregoing persons for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claims. The foregoing is subject to the condition that, insofar as the
foregoing indemnities relate to any untrue statement, alleged untrue statement,
omission or alleged omission made in any preliminary prospectus or Prospectus
that is eliminated or remedied in any Prospectus or amendment or supplement
thereto, the above indemnity obligations of the Company shall not inure to the
benefit of any indemnified party if a copy of such corrected Prospectus or
amendment or supplement thereto had been provided to such indemnified party and
was not sent or given by such indemnified party at or prior to the time such
action was required of such indemnified party by the 1933 Act and if delivery of
such Prospectus or amendment or supplement thereto would have eliminated (or
been a sufficient defense to) any liability of such indemnified party with
respect to such statement or omission. Indemnity under this Section 5(a) shall
remain in full force and effect regardless of any investigation made by or on
behalf of any indemnified party and shall survive the permitted transfer of the
Registrable Securities and Additional Registrable Securities.

                    (b) Indemnification by Holder. In connection with any
registration pursuant to the terms of this Agreement, the Purchaser will furnish
to the Company in writing such information as the Company reasonably requests
concerning the holders of Registrable Securities and Additional Registrable
Securities or the proposed manner of distribution for use in connection with any
Registration Statement or Prospectus and agrees to indemnify and hold harmless,
to the fullest extent permitted by law, the Company, its directors, officers,
employees, stockholders and each person who controls the Company (within the
meaning of the 1933 Act) against any losses, claims, damages, liabilities, costs
and expenses (including, without limitation, reasonable attorney’s fees)
resulting from any untrue statement of a material fact or any omission

7

--------------------------------------------------------------------------------



of a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by the Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto and that such information was relied upon by the Company in
preparation of the Registration Statement or Prospectus or any amendment or
supplement thereto.

                    (c) Conduct of Indemnification Proceedings. Any person
entitled to indemnification hereunder shall (i) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless (a)
the indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

                    (d) Contribution. If for any reason the indemnification
provided for in the preceding paragraphs (a) and (b) is unavailable to an
indemnified party or insufficient to hold it harmless, other than as expressly
specified therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations. No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities or Additional Registrable Securities be greater in amount
than the dollar amount of the proceeds (net of all expenses paid by such holder
and the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities or
Additional Registrable Securities giving rise to such contribution obligation.

8

--------------------------------------------------------------------------------



          7. Miscellaneous.

                    (a) Amendments and Waivers. This Agreement may be amended
only by a writing signed by the parties hereto. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Purchaser affected by such
amendment, action or omission to act.

                    (b) Notices. All notices and other communications provided
for or permitted hereunder shall be made as set forth in the Purchase Agreement.

                    (c) Assignments and Transfers by Purchaser. This Agreement
and all the rights and obligations of the Purchaser hereunder may be assigned or
transferred to any transferee or assignee of the Warrants or Registrable
Securities as may be permitted under the Purchase Agreement. The Purchaser may
make such assignment or transfer to any transferee or assignee of any Warrant,
Registrable Securities or Additional Registrable Securities, provided that (i)
such transfer is made expressly subject to this Agreement and the transferee
agrees in writing to be bound by the terms and conditions hereof, and (ii) the
Company is provided with written notice of such assignment.

                    (d) Assignments and Transfers by the Company. This Agreement
may not be assigned by the Company without the prior written consent of the
Purchaser, but after notice duly given, the Company shall assign its rights and
delegate its duties hereunder to any successor-in-interest corporation, and such
successor-in-interest shall assume such rights and duties, in the event of a
merger or consolidation of the Company with or into another corporation or the
sale of all or substantially all of the Company’s assets (and it shall be a
condition to any such merger, consolidation or sale that such
successor-in-interest assume in writing all obligations hereunder).

                    (e) Benefits of the Agreement. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

                    (f) Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile.

                    (g) Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

                    (h) Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms to the fullest extent permitted by law.

9

--------------------------------------------------------------------------------



                    (i) Further Assurances. The parties shall execute and
deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.

                    (j) Entire Agreement. This Agreement, together with the
Purchase Agreement, the Amendment, Preferred Stock and Warrants and documents
contemplated thereby, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. This Agreement, together with the Purchase Agreement, the
Amendment, Preferred Stock and Warrants and documents contemplated thereby,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

                    (k) Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law.

[Signature Pages Follow]

10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

 

 

 

 

 

THE COMPANY:

 

 

 

UNITED ENERGY CORP.

 

 

By: /s/ Brian King

 

--------------------------------------------------------------------------------

 

 

Name:  Brian King

 

Title:    Chief Executive Officer

 

 

 

PURCHASER

 

 

 

SHERLEIGH ASSOCIATES INC.

 

PROFIT SHARING PLAN

 

 

By: /s/ Jack Silver

 

--------------------------------------------------------------------------------

 

 

Name:  Jack Silver

 

Title:    Trustee

11

--------------------------------------------------------------------------------